ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                               )
                                            )
CGI Federal, Inc.                           )        ASBCA Nos. 61373, 61374
                                            )
Under Contract No. NOOl 78-04-D-4128 et al. )

APPEARANCES FOR THE APPELLANT:                      Karen L. Manos, Esq.
                                                    Lindsay M. Paulin, Esq.
                                                     Gibson Dunn & Crutcher, LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Robert L. Duecaster, Esq.
                                                    Michael T. Patterson, Esq.
                                                     Trial Attorneys
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 26 January 2018




                                                  Administrative Judge
                                                  Chairman
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61373, 61374, Appeals of CGI
Federal, Inc., rendered in conformance with the Board's Charter.

      Dated:


                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals